McGINLEY, Judge,
dissenting.
I respectfully dissent. While it is apparent that Marble Hall lost the use of its premises through no fault of its own, the agreement between Yesterra and the Township in this case is distinguishable from the agreement referred to in Hams.
In Harris, the governmental entity expressed interest in condemning the building in which the licensee’s business was located, which left the licensee’s landlord with the option either to negotiate an agreement or wait for the property to be condemned. Here, to develop the shopping center Vesterra deeded the land needed for the widening of Forty Foot Road. This was not for the public good but a result of Vesterra’s decision to build the shopping center.
The fate of Marble Hall’s premises was at all times within the control of its landlord, Vesterra. Its loss was not due to a direct or indirect exercise of eminent domain. Section 468(a) requires that the premises be lost, as the majority recognizes, “due to the governmental exercise of the right of eminent domain.” Clearly this requirement was not met. I would reverse.